DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Elkins, II et al. (Elkins, 2005/0259928).
 	

    PNG
    media_image1.png
    491
    626
    media_image1.png
    Greyscale

 	Elkins discloses a communication system comprising a communication cable (30) having a housing (32) with a communication line (28) and a tube (buffer tube 34) therein, a free line end of the line and a free tube end of the tube extending from an open end of the housing; and a crimp sleeve (50/52) including a first sleeve section having a first inner diameter and a first aperture (left open end of the crimp sleeve) configured to receive the free line end of the communication line and the free tube end of the tube extending from the open end of the housing, a second sleeve section having a second inner diameter and a second aperture (right open end of the crimp sleeve) configured to receive the free tube end of the tube, wherein the free tube end passes out of the crimp sleeve via the second aperture; and an opening (not numbered, see Fig. 2) configured to allow the free line end of 
 	Elkins does not disclose the tube being a metal tube (re claim 1).  However, it would have been obvious to one skilled in the art to modify the (buffer) tube of Elkins to be metal tube since it is known in the art that a (buffer) tube can be made out of metal or plastic depending on the specific use of the resulting system.  It is note that since the modified system of Elkins comprises structure and material as claimed, it can be used for a work string.

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Braun (4229613) in view of Quigley et al. (5921285) and Thomas (8695214).

    PNG
    media_image2.png
    498
    795
    media_image2.png
    Greyscale

 	Braun discloses a system comprising a cable having a housing (17) with a line (2) and a tube (8) therein, a free line end of the line and a free tube end of the tube extending from an open end (3) of the housing; and a crimp sleeve (15) including a first sleeve section having a first inner diameter and a first aperture (right open end of the crimp sleeve) configured to receive the free line end of the communication line and the free tube end of the tube extending from the open end of the housing, a second sleeve section having a second inner diameter and a second aperture (left open end of the crimp sleeve) configured to receive the free tube end of the tube, and an opening (14) configured to allow the free line end of the line to pass out of the crimp sleeve (re claim 1).  Braun also discloses that the opening is in a sidewall of the crimp sleeve (re claim 2); the sidewall is in the first 
 	Braun does not disclose the tube being a metal tube and the free tube end passing out of the crimp sleeve via the second aperture (re claim 1).  
 	Quigley et al. discloses a cable comprising a line (62) and a metal tube (12, col. 8, lines 39-41).  It would have been obvious to one skilled in the art to modify the tube of Braun to be a metal tube to meet the specific use of the resulting system since it is taught by Quigley et al. that a tube used in a cable can be a polymeric tube or a metallic tube. 
	Thomas discloses a system comprising a crimp sleeve (Fig. 3b) including an aperture and a tube (18) having a free tube end, wherein the free tube end passes out of the crimp sleeve.  It would have been obvious to one skilled in the art to modify the system of Braun such that the free tube end passes out of the crimp .

Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot in view of new ground of rejection.
 	
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

				Contact Information
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAU N NGUYEN whose telephone number is (571)272-1980. The examiner can normally be reached M-Th, 7am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J Thompson can be reached on 571-272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHAU N NGUYEN/Primary Examiner, Art Unit 2847